Citation Nr: 0506507	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-22 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable disability rating for 
sinusitis.

2.  Entitlement to a compensable disability rating for 
residuals of a right ring finger distal phalanx fracture.

3.  Entitlement to a compensable disability rating for 
residuals of a right fifth finger fracture.

4.  Entitlement to a compensable disability rating for 
gastroesophageal reflux disease (GERD) with hepatitis B.

5.  Entitlement to service connection for swollen and painful 
joints.

6.  Entitlement to service connection for pain and pressure 
in the chest.

7.  Entitlement to service connection for jaundice with 
allergic hepatitis from reaction to TB serum.

8.  Entitlement to service connection for tumor, cyst left 
ear.

9.  Entitlement to service connection for eye condition.

10.  Entitlement to service connection for back pain.

11.  Entitlement to service connection for hip pain.

12.  Entitlement to service connection for right hand 
condition.

13.  Entitlement to service connection for residuals of 
laceration to left palm.

14.  Entitlement to service connection for headaches.

15.  Entitlement to service connection for left ear 
condition.

16.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

17.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of left knee meniscectomy with traumatic arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to June 1976 
and from August 1980 to January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Atlanta, Georgia.  The veteran's notice of 
disagreement with the listed issues was received in May 2002 
and a statement of the case (SOC) was issued in July 2003.  
Later that month, the veteran filed his substantive appeal.

The veteran's July 2003 substantive appeal reflects that he 
requested a hearing before a Veterans Law Judge, formerly 
known as a Member of the Board.  The records shows the 
veteran failed to report for his scheduled hearing and his 
request is therefore considered as withdrawn.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the matters decided herein has been developed and obtained, 
and all due process concerns have been addressed.

2.  The veteran's service-connected sinusitis is not 
manifested by incapacitating episodes.  X-ray revealed a 
deviated septum and the veteran complained of discharge, pain 
and headaches with sinus attacks but the evidence does not 
reveal three to six incapacitating sinus attacks a year.

3.  The veteran is right-handed, he could make a tight fist, 
and his hand strength was normal.  He was able to tie his 
shoelaces, fasten buttons, pickup and tear a piece of paper 
with his right hand, and could pick up a pen and grasp it 
tightly without any difficulty.  The veteran had range of 
motion of the distal interphalangeal joint to 90 degrees, to 
100 degrees for the proximal interphalangeal joint, and to 90 
degrees of the metacarpal phalangeal joint.  There was no 
objective evidence of heat, redness, swelling, effusion, 
drainage, abnormal motion, instability or weakness.

4.  The veteran's service-connected GERD with hepatitis B is 
manifested by subjective complaints of difficulty swallowing, 
pain, vomiting blood and black-colored blood in stool but no 
objective evidence of any level of impairment of health due 
to these complaints.  There are no current symptoms of 
hepatitis B.

5.  Competent medical evidence does not reveal current, 
chronic diagnoses regarding the claimed conditions of swollen 
and painful joints, pain and pressure in the chest, jaundice 
with allergic hepatitis, cyst of left ear, an eye condition, 
back pain, hip pain, residuals of a laceration to the left 
palm, headaches, a left ear condition, or PTSD.  Competent 
medical evidence also does not reveal a current, chronic 
diagnosis of a right hand condition separate and distinct 
from the veteran's already service-connected finger 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.97, Diagnostic 
Code 6513 (2004).

2.  The criteria for a compensable disability rating for 
residuals of a right ring finger distal phalanx fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5226, 5229, 5230 (2004); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5226 (2002).

3.  The criteria for a compensable disability rating for 
residuals of a right fifth finger fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5227, 
5230 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5226 (2002).

4.  The criteria for a compensable disability rating for GERD 
with hepatitis B have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.114, 
Diagnostic Codes 7345 and 7346 (2004).
 
5.  Service connection is not warranted for swollen and 
painful joints, pain and pressure in the chest, jaundice with 
allergic hepatitis, cyst of left ear, an eye condition, back 
pain, hip pain, a right hand condition, residuals of a 
laceration to the left palm, headaches, a left ear condition, 
or PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to initial adjudication of his claim, the veteran was 
notified via letter in February 2002 of VA's duty to assist 
with his claim and of the evidence necessary to establish 
service connection, to include PTSD, and higher disability 
ratings.  The letter also informed him that VA would make 
reasonable efforts to obtain evidence relevant to his claim, 
to include such things as medical records, employment records 
or records from government agencies, but notified him that it 
was his responsibility to provide VA with enough information 
about the evidence so that a request could be made.  He was 
reminded that while VA would help him obtain evidence, 
ultimate responsibility for providing the information and 
evidence to support his claim remained with him.  He was 
specifically asked to submit the evidence requested, and it 
may be concluded the veteran was advised to submit any 
pertinent evidence in his possession for these claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran has been afforded a VA examination in 
connection with his increased rating claims in October 2001 
and the resulting report is of record.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).  Here, the veteran has not submitted 
evidence of a current chronic disability for his claimed 
conditions.  Accordingly, a VA examination has not been 
ordered with respect to those issues.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  His service medical records 
have been obtained.

The veteran has not identified additional evidence or 
authorized the request of evidence not of record.  Therefore, 
the Board concludes that no further assistance to the veteran 
regarding development of evidence is required, and would be 
otherwise unproductive and futile.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).

Increased Ratings

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2004).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, only the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation under 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2004).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2004).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran asserts that he is entitled to a compensable 
disability rating for his service-connected sinusitis. 
Sinusitis detected by X- ray only is noncompensable.  
Sinusitis manifested by one or two incapacitating episodes 
per year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting is assigned an evaluation of 
10 percent.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2004).  
An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  Id

Here, the October 2001 VA examination report shows that the 
veteran's sinusitis did not require bed rest or treatment by 
a physician.  The veteran related that his sinusitis 
interfered with breathing through his nose and he referred to 
discharge and headaches with sinus attacks.  The veteran 
indicated the severity of the pain was "horrible" and he 
complained of chronic cough, difficulty sleeping, having to 
clear his throat frequently and shortness of breath.  The 
report shows that he did not have allergy attacks or require 
oxygen.  X-ray showed evidence of a deviated nasal septum.  
The evidence does not show the veteran had purulent discharge 
or crusting.  In fact, the evidence does not show the 
veteran's sinusitis resulted in three to six non-
incapacitating episodes per year.  As such, his sinusitis 
disability picture does not more closely approximate the 
criteria for a compensable disability rating. 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code 6513 (2004).

The veteran also argues that his finger disabilities are not 
properly evaluated.  The October 2001 VA examination report 
shows that the veteran is right-handed, he could make a tight 
fist, and his hand strength was normal.  He was able to tie 
his shoelaces, fasten buttons, pickup and tear a piece of 
paper with his right hand, and could pick up a pen and grasp 
it tightly without any difficulty.  X-ray of the right hand 
resulted in a normal study.  There was a subjective finding 
of pain of the right little finger.  The report indicates the 
veteran had range of motion of the distal interphalangeal 
joint to 90 degrees, to 100 degrees for the proximal 
interphalangeal joint, and to 90 degrees of the metacarpal 
phalangeal joint.  There was no evidence of heat, redness, 
swelling, effusion, drainage, abnormal motion, instability or 
weakness.  An addendum to the report indicates that the 
veteran's finger disabilities were manifested by subjective 
complains of pain, weakness and stiffness.

Under both the prior and revised regulations, a 
noncompensable rating for warranted for unfavorable or 
favorable ankylosis of the ring or little finger of either 
the major or minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2002 and 2004).  Here, the evidence does not show the 
veteran has ankylosis of any kind of his ring or little 
finger of the right hand.   Nor is there limitation of 
function that is analogous to amputation of any part of the 
fingers in question.  Any limitation of function of the ring 
or little finger as manifested in limitation of motion also 
would not warrant a compensable disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5230 (2004).

The RO also considered the veteran's disability of the right 
ring finger as analogous to the middle finger under 
Diagnostic Code 5226.   Prior to August 26, 2002, Diagnostic 
Code 5226 provided an evaluation of 10 percent for favorable 
and unfavorable ankylosis of the middle finger of both the 
major and minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5226 (2002).  Effective from August 26, 2002, Diagnostic Code 
5226 provides an evaluation of 10 percent for favorable and 
unfavorable ankylosis of the middle finger of both the major 
and minor hand. The rating schedule indicates that VA can 
also consider whether evaluation as amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand. 38 C.F.R. § 
4.71a, Diagnostic Code 5226 (2004).  Again, the Board notes 
that the evidence of record is not indicative of a disability 
manifested by ankylosis of either finger or an overall 
disability picture showing limitation of function that 
approximates ankylosis.

Nor has the criteria for a compensable rating based on 
limitation of motion been met.  For the long finger, a 10 
percent evaluation is provided for limitation of motion, with 
a gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees, whether it affects the minor or the 
major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2004).  
Here, the October 2001 VA examination report shows the 
veteran had range of motion of the distal interphalangeal 
joint to 90 degrees, to 100 degrees for the proximal 
interphalangeal joint, and to 90 degrees of the metacarpal 
phalangeal joint.  The report also shows that he was able to 
tie his shoelaces, fasten buttons, pickup and tear a piece of 
paper with his right hand, and could pick up a pen and grasp 
it tightly without any difficulty.  As such, the objective 
evidence of record is not indicative of limitation or motion 
or limitation of function that approximates the criteria for 
a compensable rating.  See 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5229 (2004).  

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall disability (i.e., amputation, unfavorable or 
favorable ankylosis, or limitation of motion), assigning the 
higher level of evaluation when the level of disability is 
equally balanced between one level and the next higher level.  
38 C.F.R. § 4.71a, Note 2 before Diagnostic Code 5216 (2004).  
As the evidence showed the veteran was able tie his 
shoelaces, fasten buttons, pickup and tear a piece of paper 
with his right hand, and could pick up a pen and grasp it 
tightly without any difficulty, the veteran's function of the 
right hand does is not limited by any combination of 
amputation, ankylosis, or limitation of motion due to his 
disabilities of two fingers on one hand such that a 
compensable disability rating is warranted.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 
4.45 (2004).  

The veteran has also contends that he is entitled to a 
compensable disability rating for GERD with hepatitis B.  The 
Board notes that October 2001 VA examination report addendum 
reveals that there was no current evidence of hepatitis B.  
As such, consideration of entitlement to a compensable 
disability rating based on symptoms of hepatitis B is not 
warranted.  See 38 C.F.R. § 4.114, Diagnostic Code 7345 and 
Note 3 (2004).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  Thereunder, a 30 percent rating is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation accompanied by substernal or arm 
or shoulder pain, all of which is productive of a 
considerable impairment of health.  A 10 percent rating is 
warranted when there are two or more of the symptoms required 
for a 30 percent rating, but of lesser severity than is 
required for that rating.  38 C.F.R. § 4.114, Diagnostic Code 
7346 (2004).

The October 2001 VA examination report indicates that the 
veteran stated he had difficulty swallowing both solids and 
liquids but denied weight change.  He referred to daily 
heartburn, lasting 20 to 30 minutes, with pain behind the 
breastbone.  The veteran also complained of vomiting blood, 
with the last episode being three week prior to the 
examination.  He also referred to passing black-colored blood 
in his stool, also occurring three weeks before.  Upon 
physical examination, the veteran's had no striae on the 
abdominal wall and there was no superficial distention of any 
veins.  Palpitation of the abdomen did not reveal any 
tenderness, the liver was not palpable and there were no 
ascites.

While the evidence of record reveals subjective complaints of 
difficulty swallowing, pain, vomiting blood and black-colored 
blood in stool, there was no objective evidence of GERD 
symptoms.  The examiner specifically indicated in the October 
2001 examination report addendum that the veteran's 
gastrointestinal condition did not cause any significant 
malnutrition or any significant anemia. And while the veteran 
complained of difficulty swallowing, he did not have any 
weight changes.  As there is no objective evidence of any 
level of impairment of health due to GERD, the Board 
concludes that the veteran's disability picture does not more 
closely approximate the criteria for a compensable disability 
rating.  38 C.F.R. § 4.7 (2004).

In short, the preponderance of the evidence is against the 
veteran's increased rating claims and these claims must 
therefore be denied.  See Ortiz v. Principi, 274 F. 3d 1361, 
1365 (Fed. Cir. 2001) (The benefit-of-doubt rule does not 
apply when the preponderance of the evidence is against the 
claim).  In reaching the decisions contained herein, the 
Board notes that the medical evidence does not indicate that 
the veteran's disabilities present manifestations that could 
be regarded as presenting an exceptional or unusual 
disability and the evidence is not reflective of factors that 
take any of the service-connected disabilities outside of the 
norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Accordingly, the Board finds that the disabilities at issue 
do not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2004).

Service Connection Claims

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Service connection for PTSD requires: 1) medical evidence 
diagnosing PTSD; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304(f) (2004).

Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

While the veteran's service medical records show complaints 
of some of the claimed conditions, there is no competent 
medical evidence of current diagnoses of chronic 
disabilities.  Service connection requires the diagnosis of a 
current, chronic disability.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Moreover, service connection is not 
warranted for pain alone.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  The evidence of record does not 
show a right hand condition separate and distinct from the 
veteran's already service-connected finger disabilities.  The 
evidence of record also does not contain a diagnosis of a 
current, chronic disability relating to swollen and painful 
joints, pain and pressure in the chest, jaundice with 
allergic hepatitis, cyst of left ear, an eye condition, back 
pain, hip pain, residuals of a laceration to the left palm, 
headaches, a left ear condition, or PTSD.

As previously noted, as a layman, the veteran is not 
qualified to render opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  As such, while the veteran is competent to describe 
his symptoms, he is not competent to render a medical opinion 
that indicates that he has a current, chronic disability.

Absent evidence of current chronic disabilities, a basis upon 
which to establish service connection for the claimed 
conditions has not been presented, and the appeals are 
denied.  As the preponderance of the evidence is against the 
veteran's service connection claims, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 5107 
(West 2002). 


ORDER

A compensable disability rating for sinusitis is denied.

A compensable disability rating for residuals of a right ring 
finger distal phalanx fracture is denied.

A compensable disability rating for residuals of a right 
fifth finger fracture is denied.

A compensable disability rating for GERD with hepatitis B is 
denied.

Service connection for swollen and painful joints, pain and 
pressure in the chest, jaundice with allergic hepatitis, cyst 
of left ear, an eye condition, back pain, hip pain, a right 
hand condition, residuals of a laceration to the left palm, 
headaches, a left ear condition, and PTSD is denied.


REMAND

The veteran has also perfected an appeal of a claim to 
reopen.  While the February 2002 letter notified the 
veteran's of VA's duty to assist with his service connection 
and increased rating claims, the letter did not reference his 
claim to reopen.  Prior to appellate review of this claim, 
the veteran must be notified of which portion of the 
information and evidence necessary to substantiate his claim 
based on new and material evidence for which he is 
responsible and which evidence it is VA's duty to assist him 
in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As such, this matter is REMANDED for the following actions:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent for the 
veteran's claim to reopen.  The veteran 
must be specifically informed of the 
evidence necessary to reopen a claim and 
of the portion of the information and 
evidence necessary for which he is 
responsible and which evidence it is VA's 
duty to assist him in obtaining.  He also 
should be advised to submit any relevant 
evidence in his possession.

2.  Readjudicate the veteran's claim to 
reopen.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claims for benefit and 
considers all evidence received since 
July 2003.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


